|N THE UN|TED STATES D|STR|CT COURT
FOR THE MlDDLE D|STR|CT OF PENNSYLVAN|A

FRANC|S TR|CKEL AND MARY
TR|CKEL,

Plaintiffs, :
v. : 3:14-CV-1916
(JUDGE MAR|AN|)
D|SCOUNT GOLD BROKERS et al.

Defendants.

MEMORANDUM OPlN|ON
l. |NTRODUCT|ON

Pending before the Court is a Report and Recommendation (“R&R”) (Doc. 324) by
Magistrate Judge Nlartin C. Carlson in which he recommends that Defendant Gregory Scott
Hecht’s Motion for Summary Judgment (Doc. 191) be granted in part and denied in part
(Doc. 324 at 22-23). Specifically, Magistrate Judge Carlson recommends that judgment in
Defendant’s favor be granted on two of the eighteen counts contained in P|aintiff’s Amended
Comp|aint (Doc. 59) and that the remaining sixteen counts go forward. (Doc. 324 at 22-23.)

A District Court may “designate a magistrate judge to conduct hearingsl including
evidentiary hearings, and to submit to a judge of the court proposed findings of fact and
recommendations for the disposition" of certain matters pending before the Court. 28 U.S.C.
§ 636(b)(1)(B). lf a party timely and properly tiles a written objection to a Magistrate Judge's
Report and Recommendation, the District Court “shal| make a de novo determination of

those portions of the report or specified proposed findings or recommendations to which

 

objection is made." ld. at § 636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(3); M.D. Pa. Local
Rule 72.3; Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011). “lf a party does not object
timely to a magistrate judge's report and recommendation, the party may lose its right to de
novo review by the district court.” EEOC v. City of Long Branch, 866 F.3d 93, 99-100 (3d
Cir. 2017). However, “because a district court must take some action for a report and
recommendation to become a Hnal order and because the authority and the responsibility to
make an informed, final determination remains with the judge, even absent objections to the
report and recommendation, a district court should afford some level of review to dispositive
legal issues raised by the report.” ld. at 100 (internal citations and quotation marks omitted).

Plaintiffs and Defendant have filed objections to the Report and Recommendation.
(Docs. 328, 330.) Plaintiffs filed a brief in support of their objection (Doc. 328-1); Defendant
files his objections in numbered paragraphs without a corresponding brief (see Doc. 330).

Upon review of the R&R and the parties’ fllings, the Court will adopt the R&R in part,
modify it in part, and reject it in part.

l|. ANALYS|S

A. Plaintiff’s Objection

Plaintiffs object to the R&R on one narrow basis: they do not object to Magistrate
Judge Carlson’s legal analysis but state that he did not address one aspect of Plaintiff’s

breach of contract claim under Count 4 of the Amended Complaint, i.e., the alter ego liability

of Defendant Hecht.1 (Doc. 328 at 1.) Plaintiffs maintain that “|iability against Gregory S.
Hecht, lnc., and Discount Go|d Brokers, lnc. (“DGB”) has already been determined, and
Plaintiffs alleged that those entities are alter egos of Defendant Gregory S. Hechtl Alter ego
liability remains a triable issue of fact under Count 4 against Mr. Hecht precluding summary
judgment.” ld. A review of the R&R reveals that Plaintiffs are correct that the R&R does not
address alter ego liability in its consideration of Count lV and its conclusion that Plaintiffs
could not maintain a Pennsylvania state law breach of contract claim. (See Doc. 324 at 13-
14.) Magistrate Judge Carlson reasoned that, because Plaintiffs acknowledged Defendant
Hecht was an agent of DGB and they have not alleged that he assumed personal
responsibility for the fulfillment of the contract at issue, they cannot recover on the breach of
contract claim in that Pennsylvania contract and agency law provides that an individual
acting as an agent cannot be personally liable on a contract between the principal and a
third party unless the agent specifically agrees to assume liability. (ld. (citing In re Estate of
Duran, 692 A.2d 176, 179 (Pa. Super. Ct. 1997)).)

Plaintiffs also correctly point out that they asserted alter ego liability in their Amended
Comp|aint (Doc. 328-1 at 3 (citing Doc. 591]1] 31-32), they provided evidence allegedly
showing that Defendant Hecht and Defendant Hecht lnc., are alter egos of each other and

by extension Defendant DGB (id. at 3~6 (citations omitted)), Defendants Hecht lnc. and

 

l Because Hlings use both Arabic and Roman numerals, for consistency the Court will use Arabic numerals
to identify the counts contained in Plaintiffs Amended Complaint. (Doc. 59).

3

 

DGB have already been found liable on Count 4 for breach of contract (id. at 4), Defendant
Hecht did not move for summary judgment on the alter ego theory of liability (id. at 6), and
they raised the issue in their opposition to Defendant Hecht’s motion for summary judgment
(id. at 6-7 (citing Doc. 298 at 3-4)). A review of Plaintiffs’ brief opposing Defendant Hecht’s
motion shows that they specifically identified alter ego liability in the context of their
response to Defendant Hecht’s assertion that he was entitled to summary judgment on the
breach of contract claim. (See Doc. 298 at 16.) Defendant Hecht’s reply brief shows that
he did not refute Plaintiffs’ assertion in their opposition brief that “Hecht and Hecht lnc. are
alter egos of each other and by extension DGB” (Doc. 298 at 4 (citing Expert Report of
Wayne D. Geisser, CPA/ABV/CFF, CVA, CFE at 6 [Doc. 297-2 at 9j)), or their argument
that he was liable for breach of contract based on alter ego liability (Doc. 298 at 16).
Further, Defendant Hecht did not Hle a brief opposing Plaintiffs’ objection to the R&R, and
the time for doing so has passed.

Because Defendant Hecht did not address this theory of liability regarding Count 4
for breach of contract, the Court concludes he has not satisfied his burden of showing that
he is entitled to judgment as a matter of law on the claim. To be clear, the Court makes no
finding on the viability of the breach of contract claim based on the alter ego theory of
liability and determines only that Defendant Hecht, as the moving party, bears the burden of
showing the absence of a genuine issue as to any material fact, Ce/otex Corp. v. Catrett,

477 U.S. 317, 323 (1986), and here Defendant Hecht has not done so. Therefore, Count 4

of the Amended Comp|aint for Breach of Contract goes fon/vard, and the R&R is not
adopted to the extent it determined that Defendant Hecht was entitled to judgment in his
favor on the claim (see Doc. 324 at 14-15).

Plaintiffs do not object to Magistrate Judge Carlson’s recommendation that Count 5
for Breach of lmplied Covenant of Good Faith and Fair Dealing should be dismissed (Doc.
324 at 17) and the Court will adopt this recommendation,

B. Defendant Hecht’s Objectioris

As noted above, Defendant Hecht (hereinafter “Defendant”) filed his objections in a
document with numbered paragraphs and without a corresponding supporting brief. (See
Doc. 330.) He opposes Magistrate Judge Carlson’s conclusions regarding sixteen of the
eighteen counts contained in Plaintiffs’ Amended Complaint. (ld.) Plaintiffs respond to
Defendant’s objections paragraph by paragraph (Doc. 331) and generally aver that the
Court should not address Defendant’s objections for several reasons: he did not file the brief
required by Local Ru|e 72.3 of the Local Rules of Court of the Middle District of
Pennsylvania; his arguments fail to specifically identify any portion of the R&R to which he
objects; and his objections “mere|y reiterate verbatim” arguments made in support of his
summary judgment motion (Doc. 332 at 11).

Plaintiffs are correct that Defendant did not file the brief required by the Local Rules
of Court. While he objects to the R&R’s findings on sixteen counts and occasionally

references the R&R, the references are vague and his opposition to the recommendation

consists of conclusory assertions as to how Plaintiffs fail to state a cause of action in each
of the counts where the R&R has found Defendant has not shown an absence of genuine
issues of material fact. (Doc. 330 at 4-30.) Defendant’s assertions do not include citation to
the record or more than boiler-plate law and his Hling is devoid of application of law to the
facts of this case. (See id.) Although the Court doubts that Defendant’s objections satisfy
the standard required for de novo review and the manner in which they are presented is, for
the most pait, vague and conclusory, in an abundance of caution, the Court has reviewed
Defendant’s objections as if they were properly presented Having conducted de novo
review, the Court concurs with Magistrate Judge Carlson that Counts 1 through 3 and
Counts 6 through 18 go forward for the reasons discussed in the R&R and additional
reasons provided herein. ln the interest ofjudicial efficiency, the Court provides a summary
of Hndings.
1. FRAUD CLAlMS GENERALLY

Magistrate Judge Carlson found that “the premise that Hecht was a willing participant
in a fraudulent scheme, forms the basis for a host of claims brought against Hecht in this
case” including the Plaintiffs’ civil RlCO racketeering and conspiracy claims (Doc. 52,
Counts 1-3); their Pennsylvania state law claims of conversion, theft, fraud,
misrepresentation, unjust enrichment and civil conspiracy (id., Counts 6-10); their
Pennsylvania common law claim of intentional infliction of emotional distress (id., Count 11);

and their statutory claims under Pennsylvania's Unfair Trade Practices and Consumer

Protection Law (“UTPCPL") (id., Count 12). (Doc. 423 at 10-11.) The Magistrate Judge then
explained that

Hecht strenuously contests these allegations of intentional wrongdoing on his

part. Thus, Hecht categorically denies the existence of any fraudulent scheme

or any deliberate misconduct on his part, but the plaintiffs provide

countervailing, albeit hotly disputed, evidence to support their claims of fraud

and deceit. This evidence includes the statements of the plaintiffs themselves,

as well as accounts of other alleged victims of the purported scheme; forensic

accounting analyses; and various statements made by Hecht and others which

may be construed to support their claims and assertions.

(Doc. 324 at 11.) Finding that Defendant’s protestations of innocence form the basis of his
summary judgment motion on the fraud claims, the R&R concludes such protestations do
not eliminate a disputed issue of fact but rather define a factual dispute “of the most basic
and fundamental nature” which cannot be resolved as a matter of law through a motion for
summary judgment (ld. at 11-12.)

The Court agrees with this analysis and will, by way of example, show why
Defendant has not identihed error in the Magistrate Judge’s findings or otherwise shown
that he is entitled to summary judgment on the counts challenged
2. RlCO C|aims

Counts 1 through 3 allege civil RlCO violations. (See Doc. 59 at 20-24.) With his
objections to Magistrate Judge Carlson’s recommendation that these counts go forward,
Defendant conclusorily states that Plaintiffs’ “amended complaint FA|LS to contain the

allegations required for proving a RlCO violation . . . .The amended complaint must contain

allegations sufhcient to prove a RlCO claim and it does not do so.” (Doc. 330 at 4.) As to

7

Counts 1 and 2, Defendant stresses, again in a conclusory manner, that there are no
predicate acts alleged in the Amended Complaints and at least two predicate acts that
occurred within ten years of each other must be identified (See, e.g., Doc. 330 1j1j10,17, 18,
24, 26.) Although this case has moved far past the pleading stage and Defendant does not
acknowledge the abundance of evidence that has been amassed through discovery-
evidence which Magistrate Judge Carlson concluded supports the existence of numerous
material factual disputes-Defendants allegation is just wrong. Plaintiffs’ Amended
Comp|aint identifies predicate acts and that two or more of them occurred from at least early
2013 through April 2014. (Doc. 59 1j1j 98-99.) Further, the RlCO claims contained in the
Amended Comp|aint (Doc. 59 1[‘|] 92-117) are the same as those contained in the original
Comp|aint (Doc. 1 jjjj 87-112), and the Court ruled that the RlCO claims were not subject to
dismissal for failure to state a claim. (Doc. 48 at 16-20; Doc. 50.) ln so doing, the Court
noted that the Comp|aint contained “very thorough allegations” regarding the RlCO claims.2
(ld.) Similarly, in the context of default judgment, the Court determined that the defaulting
defendants were liable for the RlCO violations, specifically finding that the facts in the
Comp|aint regarding these claims were clearly and plainly alleged and established the

culpability and liability of the defaulting defendants (Doc. 71 at 12; Doc. 78 at 17; Docs.

 

2 Defendant was named in the Comp|aint and the Court specifically noted when Plaintiffs sought to amend
the Comp|aint to add Gregory S. Hecht, lnc., as a defendant that “the well-pleaded facts set forth in the
complaint appear to state a plausible claim against both Hecht and his wholly-owned corporation, which is
all that a pleading need do at this stage of the proceedings.” (Doc. 51 at 8.)

8

 

138, 139.) On this record, the Court concludes that Defendant’s objections regarding his
RlCO claims lack merit and are overruled in that he has not come close to satisfying his
burden of showing he is entitled to summary judgment on these claims.

3. State Law C|aims of Unjust Enrichment, Conversioanheft/Embezzlement,
Fraud, intentional Misrepresentation, and Civil Conspiracy

ln opposing Magistrate Judge Carlson’s recommendation that Plaintiffs’ claims of
Unjust Enrichment, Conversion/Theft/Embezzlement, Fraud, intentional Misrepresentation,
and Civil Conspiracy (Counts 6-10) go forward, Defendant again makes general
pronouncements about the sufficiency of Plaintiffs’ pleading and adds that evidence
adduced during discovery is not sufficient to sustain the claims. (Doc. 330 at 9-17.) Such
broad averments without citation to the record are woefully inadequate but indicative of
Defendant’s approach to presenting his claimed entitlement to summary judgment on these
counts. His assertions in his supporting brief that he is entitled to summary judgment on
these claims is largely conclusory and devoid of meaningful citation to the record.3 (See
Doc. 198 at 14-19.) ln their brief opposing Defendant’s motion, Plaintiffs asserted specific
reasons why these claims should go forward (Doc. 298 at 16-17), yet Defendant did not
refute the arguments in his reply brief with anything more than conclusory assertions (see

Doc. 306 at 13-17). As it is Defendant’s burden to show that there is no genuine dispute as

 

3 |n his argument regarding Count 10 for Civil Conspiracy, Defendant cites “Statement” paragraphs 89, 90,
112, and 113. (Doc. 198 at 18.) However, he does not identify the document which contains the
statements and the statement of undisputed material facts Hled with his summary judgment motion contains
only fifty-one paragraphs (See Doc. 192.)

to any material fact and he is entitled to judgment as a matter of iaw, he has provided the
Court with no basis to conclude summary judgment on Counts 6 through 10 is warranted
and his objections related to these counts are overruled. With this determination, the Court
does not find that broad assertions presented in Defendant’s filing are totally devoid of legal
or factual validity, rather the Court concludes only that Defendant has not satisfied his
burden of making the requisite showing that he is entitled to judgment as a matter of law.4
4. intentional infliction of Emotionai Distress

Defendant objects to the conclusion that Plaintiffs’ claim for intentional infliction of
Emotionai Distress, Count 11, goes fon/vard generally stating that the elements of the cause
of action under Pennsylvania law cannot be met. (Doc. 330 at 17-21.) Defendant
specifically focuses on the need for a plaintiff to prove physical harm to succeed on the
claim and asserts that Plaintiffs have not done so. (Doc. 330 at 18-21.) This is a correct

statement of Pennsylvania law. Ha/lman v. Dep't of Human Services, 630 F.App’x123, 127

 

4 By way of example, in paragraphs 47 and 48, Defendant states that Plaintiffs should not be allowed to
“maintain” a claim for unjust enrichment because they also assert a breach of contract claim. (Doc. 330 1111
47, 48.) This statement is only partially correct: under Pennsylvania law “[a] plaintiff cannot recover for
unjust enrichment when an express contract governs the relationship between the parties. An express
contract is one where the parties specifically express the terms of the agreement, either orally or in writing."
Lomma v. Ohio Nat'/ Life Assurance Corp., 283 F. Supp. 3d 240, 264 (M.D. Pa. 2017) (internal citations
and quotations omitted). Although Defendant correctly cites Lomma regarding the elements of an unjust
enrichment claim (Doc. 330 at 10), his statement that Plaintiffs cannot “maintain” the claim here is without
citation and fails to distinguish between the ability to proceed on an alternative theory of recovery, as
Plaintiffs state they have done here (see Doc. 298 at 16) and the ability to “recover” if an express contract
governs the reiationship. Here Defendant’s liability under the alter ego breach of contract theory has not
been decided. Although the Court should not, and will not, fill in the many blanks presented with
Defendant’s style of argument, this example shows that, were the Court to do so, Defendant would not
prevaii.

10

(3d Cir. 2015) (citing Hoy v. Angelone, 720 A.2d 745, 754 (Pa. 1998); Reeves v. Midd/efown
Athlefic Ass’n, 866 A.2d 1115,1122-23 (Pa. Super. Ct. 2004)). However, as noted above
and in the margin, the validity of a broad legal principle and generalizations about evidence
does not establish entitlement to summary judgment. Here Defendant states that Plaintiffs
have not produced or alleged any physical symptoms as a result of the alleged emotional
distress (Doc. 330 at 19), yet he has never addressed Plaintiffs’ citations to the record
regarding evidence of physical symptoms resulting from emotional distress (Doc. 298 at 17
(citing “CF 111123-25, & Ex. 11 thereto (reports of Vidya Ponnathpur, M.D.); CF Ex. 3, and 11
19 (Trickei Declaration)”)).5 Therefore, Defendant has not shown that there is no genuine
issue of material fact related to this claim, and his objection to the R&R is overruled.
5. Unfair Trade Practices and Consumer Protection Law

Regarding Plaintiffs’ claim brought pursuant to Pennsylvania's Unfair Trade
Practices and Consumer Protection Law (“UTPCPL”), Count 12, Magistrate Judge Carlson
specifically stated that he construed the Amended Comp|aint to bring “a claim under the
catch-ali provision of the UTPCPL, 73 Pa. C.S. § 201-1 which prohibits ‘[e]ngaging in any
other fraudulent or deceptive conduct which creates a likelihood of confusion or

misunderstanding.”’ (Doc. 324 at 19.) He then discussed relevant law and concluded

 

5 Having alleged that Plaintiffs failed to present competent medical evidence to substantiate their emotional
distress claim in the brief in support of his motion (Doc. 198 at 21), Plaintiffs pointed to the evidence cited in
the text in their responsive brief (Doc. 298 at 17). in the section of his reply brief addressing this claim,
Defendant did not refute this evidence or reiterate his assertion that Plaintiffs had not produced competent
medical evidence beyond the statement that they inaccurately state medical proof has been provided. (See
Doc. 306 at 18-19.)

11

Plaintiffs sufficiently alleged such a ciaim. (ld. at 19-21.) Defendant again attacks the
conclusion that the claim should go forward with general averments but does not
acknowledge or attempt to directly refute Magistrate Judge Carlson’s specihc findings
and/or analysis. (See Doc. 330 at 21-22.) in addition to his broad statement that the
UTPCPL claim should be dismissed because the Amended Comp|aint contains insufficient
ailegations, he also contends the claim should be dismissed as duplicative of his fraud and
misrepresentation ciaims. (ld. at 22.) in that he presents no authority for this proposition,
the Court concludes Defendant has presented no basis to find that he is entitled to summary
judgment on Plaintiffs’ UTPCPL claim. Therefore, his objection is overruled.
6. Counts 13 through 18

With his recommendation that Counts 13 through 18 go forward, Magistrate Judge
Carlson explained that, although Defendant seeks dismissal of these ciaims, “he devotes
only cursory attention” to them and Plaintiffs have defended these claims (which Judge
Carlson found “largely redundant and repetitive of their primary legal claims”) in “a passing
manner.” (Doc. 324 at 21-22.) On this record, Magistrate Judge Carlson’s determination
was based on the assignment of the summary judgment burden to Defendant and the
conclusion that he had not carried his burden on the remaining ciaims. (ld. at 22.)

As with the claims discussed above where the Court concluded that Defendant did
not show he was entitled to summary judgment, his broad assertions as to the remaining

claims also fail to show error or entitlement to judgment as a matter of law. (See Doc. 330

12

at 23-30.) While agreeing with Magistrate Judge Carlson that the remaining claims have
been pled, challenged, and defended in a passing manner, the Court will briefly address
each.
a. Statutory Ciaim for Frauduient Conveyance

in Count Xlii of the Amended Complaint, Plaintiffs bring a claim under the
“Pennsylvania Uniform Frauduient Transfer Act, 12 P.S. § 5101 et seq.” (Doc. 5911 183.)
Plaintiffs’ alleged violation of this Act, which is now known as the “Pennsylvania Uniform
Voidabie Transactions Act," 12 Pa. C.S.A. § 5101(a), is supported by tviio substantive
paragraphs wherein Plaintiffs state that “upon information and belief Defendants developed
and implemented a scheme to transfer assets to each other and others to place them
outside the reach of their creditors, including the Trickels,” in violation of the identified
statutory provision, and these “transfers were made with actual intent to hinder, delay or
defraud the Trickels and without receiving a reasonable equivalent value in exchange for
the transfer or obligation." (Doc. 59 1111 183, 184.) With no citation to legal authority or
evidence of record, Defendant moved for summary judgment of this claim stating the Act is
not relevant and he did not make or receive any transfer. (Doc. 198 at 23.) His broad
assertions then and his equally broad assertions now do not satisfy his burden at this stage
of the proceedings Therefore, this claim goes fonivard, and Defendant’s objection is

overruled.

13

b. Rescission Under Caiifornia Civil Code § 1689 and Pennsylvania Common Law

in Count 14 for Rescission Under Caiifornia Civil Code § 1689 and Pennsylvania
Common Law, Plaintiffs allege that they will suffer substantial harm and injury under their
contract with DGB if the contract is not rescinded and demand that Defendants restore to
them the consideration furnished by them, $213,758.80 ($226,258.80 paid less the
$12,500.00 value of the partial delivery of silver coins received). (Doc. 59 1111 186, 187.)
Defendant avers that this shows Plaintiffs are not seeking rescission of a contract with him
since they never had a contract with him. (Doc. 330 at 24.) While there is some logic on
the face of the argument, the Court’s determination that Plaintiffs breach of contract claim
goes forward based on an alter ego theory of liability shows that the Court, at this stage of
the proceedings, cannot conclude that Defendant is devoid of liability related to Plaintiffs’
contract with DGB. Because Defendant did not argue or establish as a matter of law that he
could not be liable for a breach of the contract based on the alter ego theory, he does not
establish that he cannot be liable on Count 14. Therefore, his objection is overruled.
c. Money Had and Received Under Caiifornia Law

in Count 15 for Money Had and Received Under Caiifornia Law, Plaintiffs aver that
the amount due and owing, $213,758.80, plus interest and other damages, is owed them by
Defendants. (Doc. 59 1111 190-93.) Defendant refutes the validity of this claim with the

assertion that Plaintiffs never paid him any monies. (Doc. 198 at 24; Doc. 330 at 26.) in his

14

reply brief, he adds that the Amended Comp|aint does not allege that Defendant received
money to which he had no right. (Doc. 306 at 22.) This is clearly not an accurate reading of
the Amended Comp|aint which is replete with allegations that Defendants received money
to which they had no right because they took money from Plaintiffs for coins which were
never delivered and did not return the money. (See, e.g., Doc. 59 1111 39-75.) On this
record, the Court finds no error in the Magistrate Judge’s conclusion that Count 15 should
go foniiiard. Therefore, Defendant’s objection is overruled.
d. Vioiation of Caiifornia Consumer Remedies Act

in Count 16 for Violation of Caiifornia Consumer Remedies Act, Plaintiffs maintain
that Defendants’ conduct violated this Act, including Caiifornia Civil Code §§ 1770(a)(9)-
(10), (14), (16) and (19) (“CLRA"). (Doc. 5911 195.) Defendant again argues he was not a
party to a contract with Plaintiffs, adding that he never advertised goods or services,
inserted an unconscionable provision in the contract, or made representations to them
about their order. As cited in the previous sections of this Memorandum, Defendant’s
contractual liability under an alter ego theory has not been ruled out and the facts alleged in
the Amended Comp|aint include matters related to advertising and misrepresentation
Therefore, Defendant’s conclusory assertions that necessary allegations are lacking do not
show he is entitled to summary judgment on this claim, His current assertions that
undisputed facts show otherwise (Doc. 330 at 26-27) are without merit, and his objection to

the R&R on this basis is overruled.

15

e. Accounting

in Count 17 for Accounting, Plaintiffs assert that Defendants must account for ali
transactions in regard to their fraudulent scheme and ask that they be required to produce a
full and fair accounting (Doc. 59 1111 205, 206.) Defendant again relies on the assertion that
he cannot be liable because he was not a party to any contract with Plaintiffs (See Doc.
306 at 24; Doc. 330 at 27-28.) For the reasons discussed above, lack of contractual liability
has not been determined Therefore, Defendant does present a basis for summary
judgment on this claim, and his objection is overruled.
f. injunctive Reiief

in Count 18 for injunctive Reiief, Plaintiffs state that “[u]niess Defendants are
temporariiy, preliminarily and permanently enjoined from improperly and unlawfully
depriving the Trickels of their rights under the above-referenced contract, the Trickels will
immediately and irreparably be harmed by present and/or future economic ioss, which is
presently incalculable.” (Doc. 59 11 208.) Plaintiffs add that they have no adequate remedy
at iaw, they will suffer great injury if an injunction is not granted, the public interest will be
served by an injunction, and they have demonstrated the likelihood of success on the
merits (ld. 1111 209-212.) Defendant challenges the suchiency of the pleading and says
that the equitable remedy of injunction cannot be available to Plaintiffs “where their

damages are based on the monies they paid to DGB for the purchase of the precious

16

metals and where there is no possible ‘reai or immediate threat that the Plaintiff[s] will be
wronged again.'" (Doc. 198 at 28; Doc. 330 at 29.) in response to this argument made
originally in Defendant’s brief in support of his summary judgment motion (Doc. 198 at 28),
Plaintiffs responded that this relief had been granted to Defendant Hecht, lnc., and should
apply to Defendant as its alter ego. (Doc. 298 at 20.) in his reply brief, Defendant reiterated
that he and Plaintiffs had no contract, but he does not address alter ego iiabiiity. (Doc. 306
at 25.) On this record, the Court cannot find that Defendant has satisfied his burden of
showing there is no issue of material fact related to this claim. Therefore, his objection is
overruled.
7. Further Briefing

With the recommendation that the motion for summary judgment be denied as to
Counts 13 through 18, Magistrate Judge Carlson also recommends that the Court deny the
motion “without prejudice to the parties promptly litigating any dispositive motion as to these
Hnal remaining and collateral claims in a more focused fashion.” (Doc. 324.) While
accepting the recommendation to deny Defendant’s motion on these claims, the Court
rejects the suggestion regarding further briefing of the claims As the docket shows,
significant time and resources have been spent iri the course of this litigation and, if
Defendant has not satisfied his burden of showing he is entitled to judgment as a matter of
law on the claims which go forward with the disposition of his summary judgment motion, it

is time for a jury to determine the validity of the claims at trial.

17

 

 

iV. CONCLUS|ON

For the reasons discussed above the R&R will be adopted in part, modified in part,
and rejected in partl The objection raised in “P|aintiffs’ Objection to Report and
Recommendation Filed June 12, 2018 (Doc. 324) in Regard to Count lV of Plaintiffs’
Amended Comp|aint Against Gregory Scott Hecht” (Doc. 328) will be SUSTAINED. The
objections raised in “Defendant Gregory Scott Hecht’s Objection to Report and
Recommendation Filed June 12, 2018 (Doc.324)” (Doc. 330) will be OVERRULED.
Defendant Gregory Hecht’s Motion for Summary Judgment (Doc. 191) will be GRANTED lN
PART and DEN|ED iN PART. it will be GRANTED iri that Count 5 of the AMENDED
COMPLA|NT for Breach of implied Covenant of Good Faith and Fair Dealing (Doc. 59 at 25)
will be D|SM|SSED. The Motion will be DEN|ED in all other respects As a result of these
determinations the Amended Comp|aint (Doc. 59) goes forward as to Counts 1-4 and 6-18.

An appropriate Order will be hled simultaneously with this Memorandum.

    

 

Réberi D. mm
United States District Judge

18

